                                                        United States District Court
                                                        Central District of California
                                                                                                                                             JS-3

  UNITED STATES OF AMERICA vs.                                              Docket No.            2:14-cr-00147-PSG-1

  Defendant           Koren Kechedzian                                      Social Security No. 1        0      5     3

  akas: Khoren Kechedzian; Robert Kechedzian                               (Last 4 digits)




                                                                                                                    MONTH    DAY     YEAR
            In the presence ofthe attorney for the government, the defendant appeared in person on this date.        Ol       07      2019


  COUNSEL                                                 RT'ND David Joseph Sutton and Reuven L Cohen
                                                                           (Name of Counsel)

     PLEA            ❑X GUILTY,and the court being satisfied that there is a factual basis for the plea.~       NOLO    ~  NOT
                                                                                                             CONTENDERE   GUILTY
   FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses)o£

                     Possession of 15 or More Unauthorized Access Devices, inviolation of Title 18 USC § 1029(a)(3), as charged in Count 1
                     of the First Superseding Indictment.

 JiJDGMENT           The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/           contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
   COMM              that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment ofthe Court that the defendant is hereby committed to
   ORDER             the custody ofthe Bureau of Prisons to be imprisoned for a term of: 37 months.

It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $114,134.76, pursuant to 18 U.S.C. §
3663A. The amount of restitution ordered shall be paid as follows:

Victim                                       Amount
Logix Federal C/L1                    $1,044.49
Discover                              $3,280.40
Citi Bank                             $1,550.99
U.S. Bank                             $5,000.65
Capital One                           $7,031.42
Ventura Credit Union                  $1,193.03
Union Bank                            $571.65
Wells Fargo Bank                      $14,582.92
Chase Bank (credit card)              $6120.89
Chase Bank (debit card)               $17,598.94
Bank of America                       $33,574.55
Wescom Credit Union                   $499.61
Alaska USA C/U                        $1,972.56
American Express                      $20,112.66


CR-104(docx 10/18)                                NDGMENT &PROBATION/COMMITMENT ORDER                                                   Page 1 of6
  USA vs.     Koren Kechedzian                                      Docket No.:   2:14-cr-00147-PSG-1

All fines are waived as it is found that the defendant does not have the ability to pay a fine in addition to restitution.
A partial payment of $150 shall be paid immediately. Restitution shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If
any amount ofthe restitution remains unpaid after release from custody, nominal monthly payments of at least 10% of
defendant's gross monthly income but not less than $100, whichever is greater, shall be made during the period of
supervised release and shall begin 30 days after the commencement of supervision. Nominal restitution payments are
ordered as the Court finds that the defendant's economic circumstances do not allow for either immediate or future
payment of the amount ordered.

If the defendant makes a partial payment; each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in the judgment.

The defendant shall be held jointly and severally liable with co-participants. To date, however, the Probation Officer
has not received any information regarding coparticipants.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3 years.

1.        The defendant shall comply with the rules and regulations ofthe United States Probation Office, General
          Order 18-10, including the three special conditions delineated in General Order 18-10.
2.        During the period of community supervision, the defendant shall pay the special assessment and restitution
          in accordance with this judgment's orders pertaining to such payment.
3.        The defendant shall cooperate in the collection of a DNA sample from the defendant.
4.        The defendant shall apply all monies received from income tax refunds to the outstanding court-ordered
         financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
          inheritance,judgments and any anticipated or unexpected financial gains to the outstanding court-ordered
         financial obligation.
5.        The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
         one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, not
         to exceed eight tests per month, as directed by the Probation Officer.
6.       The defendant shall participate in an outpatient substance abuse treatment and counseling program that
         includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant
         shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
         period of supervision.
7.       During the course of supervision, the Probation Officer, with the agreement ofthe defendant and defense
         counsel, may place the defendant in a residential drug treatment program approved by the United States
         Probation Office for treatment of narcotic addiction or drug dependency, which may include counseling and
         testing, to determine if the defendant has reverted to the use of drugs, and the defendant shall reside in the
         treatment program until discharged by the Program Director and Probation Officer.
8.       As directed by the Probation Officer, the defendant shall pay all or part of the costs ofthe defendant's drug
         dependency to the aftercare contractors during the period of community supervision, pursuant to 18 U.S.C.
         § 3672. The defendant shall provide payment and proof of payment as directed by the Probation Officer.
9.       The defendant shall not obtain or possess any access device, debit card, driver's license, Social Security
         number, birth certificate, passport, or any form of identification in any name, other than the defendant's true
         legal name; nor shall the defendant use, for any purpose or in any manner, any name other than his true legal
         name or names without the prior approval of the Probation Officer.
10.      The defendant shall not be employed by, affiliated with, own or control, or otherwise participate, directly or
         indirectly, in the conduct ofthe affairs of any financial institution insured by the Federal Deposit Insurance
         Corparation.
1 1.     The defendant shall submit his person, and any property, house, residence, and vehicle to search at any time,

CR-104(docx 10/18)                       JUDGMENT &PROBATION/COMMITMENT ORDER                                      Page 2 of6
  USA vs.    Koren Kechedzian                                                Docket No.:      2:14-cr-00147-PSG-1

         with or without warrant, by any law enforcement or Probation Officer with reasonable suspicion concerning
         a violation of a condition of supervised release or unlawful conduct by the defendant, and by any Probation
         Officer in the lawful discharge of the officer's supervision function.
12.      The defendant shall not associate with anyone known to him to be an Armenian Power gang member and
         others known to him to be participants in the Armenian Power gang's criminal activities, with the exception
         of his family members. He may not wear, display, use or possess any gang insignias, emblems, badges,
         buttons, caps, hats,jackets, shoes, or any other clothing that defendant knows evidence affiliation with the
         Armenian Power gang, and may not display any signs or gestures that defendant knows evidence affiliation
         with the Armenian Power gang.
13.      As directed by the Probation Officer, the defendant shall not be present in any area known to him to be a
         location where members of the Armenian Power gang meet and/or assemble. The defendant shall submit his
         person, and any property, house, residence, vehicle, papers, computer, other electronic communication or
         data storage devices or media, and effects to search at any time, with or without warrant, by any law
         enforcement or Probation Officer with reasonable suspicion concerning a violation of a condition of
         supervised release or unlawful conduct by the defendant, and by any Probation Officer in the lawful
         discharge of the officer's supervision function.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment
provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of
the Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

On the Government's motion, all remaining counts ofthe underlying First Superseding Indictment are ordered
dismissed.

The defendant is advised ofthe right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions ofProbation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                ~    ~
            Date                                                  U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                 Clerk, U.S. District Court




              ' ~' pct                                      By      (.~
            Filed Date                                           Deputy C erk
 The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:

CR-104(docx 10/18)                            JUDGMENT &PROBATION/COMMITMENT ORDER                                                   Page 3 of6
  USA vs.    Koren Kechedzian                                                        Docket No.:     2:14-cr-00147-PSG-1


  1.   The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
  2.   The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
  3.   The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
  4.   T'he defendant must not knowingly leave the judicial district without    10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
  5.   The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             1 1.   The defendant must notify the probation officer within 72 hours of
  6.   The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours ofan unanticipated change             ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant's residence;                 13.    The defendant must not act or enter into any agreement with a law
  7.   The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must perrnit confiscation of               permission ofthe court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
  8.   The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant's compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders ofthe court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104(docx 10/18)                                  NDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 4 of6
  USA vs.    Koren Kechedzian                                                   Docket No.:     2:14-cr-00147-PSG-1



       The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
  restitution is paid in full before the fifteenth (15th)day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
  to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
  for offenses completed before Apri124, 1996.

           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
  balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

           The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
  residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
  defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
  The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
  adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
  § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                       States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement,
 with supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. All of defendant's income, "monetary gains," or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104(docx 10/18)                              NDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 5 of6
  USA vs.     Koren Kechedzian                                                   Docket No.:      2:14-cr-00147-PSG-1



                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
  Defendant noted on appeal on

  Defendant released on
  Mandate issued on
  Defendant's appeal determined on
  Defendant delivered on                                                                  to
      at
     the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment.

                                                                     United States Marshal




            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

  I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
  legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



        (Signed)
                     Defendant                                                               Date




                     U. S. Probation Officer/Designated Witness                              Date




CR-104(docx 10/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 6 of6
